Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kobayashi (US 20150268635 A1), and further in view of Konno (US 6282431 B1) and Honda (US 20110280108 A1, hereinafter “Honda ‘108”).   
Regarding Claim 1, Kobayashi discloses an electronic timepiece (par. 0002), comprising a communication unit [300] configured to receive identification information for identifying a radio wave (par. 0036); a storage unit [422] configured to store a database [423] having, as a record, the identification information and time difference information indicating a time difference associated with the identification information (par. 0040);  a timekeeping unit [420] in which a set time difference, that is a time difference with respect to a reference time, is set (par. 0037); a first time difference correction unit [421] configured to correct, based on the identification information received by the communication unit and the database, the set time difference to the time difference information associated with the identification information received by the communication unit (par. 0040); an operation unit [16 or 17] configured to accept user operation (par. 0031); a second time difference correction unit configured to correct the set time difference in accordance with the operation (par. 0031).  
	While Kobayashi discloses identifying information based upon a radio wave, it  does not explicitly disclose that the electronic timepiece identifies identification information for identifying a radio station from the radio station.  Nor does Kobayashi disclose an update processing unit configured to update a database by changing the time difference information associated with the identification information received by the communication unit to the set time difference corrected by a time difference correction unit.
	Konno discloses a time correcting method for a timer and portable remote telephone including a communication unit [1] configured to receive identification information for identifying a radio station from the radio station (col. 3 lines 61-63); a storage unit [2] configured to store a database having, as a record, the identification information and time difference information indicating a time difference associated with the identification information (col. 3 line 66-col. 4 line 4); a timekeeping unit in which a set time difference, that is a time difference with respect to a reference time, is se (col. 5 lines 20-27); a first time difference correction unit [1] configured to correct, based on the identification information received by the communication unit and the database, the set time difference to the time difference information associated with the identification information received by the communication unit (col. 4 lines 7-9).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobayashi in the method taught by Konno to identify identification information for identifying a radio station from the radio station given that Kobayashi discloses doing so for radio waves generally and the method of Konno in identifying radio stations would therefore fit as an implementation of Kobayashi and obvious to do so following the disclosure of Konno.  
	Kobayashi and Konno do not disclose an update processing unit configured to update a database by changing the time difference information associated with the identification information received by the communication unit to the set time difference corrected by a time difference correction unit.
	Like the operation unit and second time difference correctio unit of Kobayashi, Honda ‘108 discloses an operation unit [7] configured to accept user operation and a second time difference correction unit configured to correct the set time difference in accordance with the operation (par. 0084).  Honda ‘108 further discloses an update processing unit [20] configured to update a database [S15]  by changing the time difference information associated with the identification information received by the communication unit to the set time difference corrected by the equivalent of the second time difference correction unit (fig. 6 and fig. 7).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the update processing unit of Honda ‘108 to the electronic timepiece of Kobayashi and Konno for the benefit of avoiding calculating time with incorrect time difference information particularly in regions where there are plural meandering time difference boundaries (par. 0007) by allowing updating of the database of time difference information.  
Regarding Claim 2, Honda ‘108 further discloses that wherein when the identification information received by the communication unit is duplicate in the database, the first time difference correction unit identifies, based on predetermined priority, one of a plurality of the records having the duplicate identification information (fig. 6 and fig. 7, S22).
Regarding Claim 4, Honda ‘108 further discloses that the database has, as the priority, information indicating whether each of the plurality of records is updated by manual setting by the user (fig. 6 and fig. 7, S22).
Regarding Claim 8, Kobayashi discloses that the database has position information associated with the identification information (par. 0040), and indicating a position of the source of the radio wave, the storage unit stores a time zone table [423] having time difference information for each of a plurality of regions (par. 0040), and the first time difference correction unit, based on the position information associated with the identification information received by the communication unit, identifies the time difference information from the time zone table, and corrects the set time difference to the time difference information identified from the time zone table (par. 0036).
As discussed with claim 1, Kobayashi does not disclose the identification information be from a radio station and therefore does not explicitly disclose that the position information is radio station position information, but it would be obvious to a person having ordinary skill in the art to use Kobayashi for radio station identification information given that it proposes receiving radio waves and Konno further discloses a method for using a similar device to identify radio stations and implement a time correction process based upon that.  
Regarding Claim 17,  Kobayashi discloses a control method of an electronic timepiece including a storage unit [422] configured to store a database having a plurality of records [423], each record having identification information for identifying a radio station and time difference information indicating a time difference associated with the identification information (par. 0040); and a display unit configured to display a time based on a set time difference that is a time difference with respect to a reference time (par. 0037); the control method comprising: receiving identification information from a radio station (par. 0036); executing a first time difference correction process that corrects, based on the received identification information and the database, the set time difference to the time difference information associated with the received identification information (par. 0040); accepting user operation (par. 0031); and executing a second time difference correction process that corrects the set time difference in accordance with the operation (par. 0031).  
While Kobayashi discloses identifying information based upon a radio wave, it  does not explicitly disclose that the electronic timepiece identifies identification information for identifying a radio station from the radio station.  Nor does Kobayashi disclose an update processing unit configured to update a database by changing the time difference information associated with the identification information received by the communication unit to the set time difference corrected by a time difference correction unit.
	Konno discloses a time correcting method for a timer and portable remote telephone including a communication unit [1] configured to receive identification information for identifying a radio station from the radio station (col. 3 lines 61-63); a storage unit [2] configured to store a database having, as a record, the identification information and time difference information indicating a time difference associated with the identification information (col. 3 line 66-col. 4 line 4); a timekeeping unit in which a set time difference, that is a time difference with respect to a reference time, is se (col. 5 lines 20-27); a first time difference correction unit [1] configured to correct, based on the identification information received by the communication unit and the database, the set time difference to the time difference information associated with the identification information received by the communication unit (col. 4 lines 7-9).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobayashi in the method taught by Konno to identify identification information for identifying a radio station from the radio station given that Kobayashi discloses doing so for radio waves generally and the method of Konno in identifying radio stations would therefore fit as an implementation of Kobayashi and obvious to do so following the disclosure of Konno.  
Kobayashi and Konno do not disclose updating the database by changing the time difference information associated with the received identification information to the set time difference corrected by the second time correction process.  
Honda ‘108 discloses updating the database by changing the time difference information associated with the received identification information to the set time difference corrected by the second time correction process (S15, fig. 6 and fig. 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the update processing unit of Honda ‘108 to the electronic timepiece of Kobayashi and Konno for the benefit of avoiding calculating time with incorrect time difference information particularly in regions where there are plural meandering time difference boundaries (par. 0007) by allowing updating of the database of time difference information.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Konno, and Honda ‘108 as applied to claim 2 above, and further in view of Honda (US 20160223994 A1, hereinafter “Honda ‘994”).  
Regarding Claim 3, Kobayashi, Konno, and Honda ‘108 do not disclose that the database includes, as the priority, information indicating an order in which each of the plurality of records is updated.
Honda ‘994 discloses that a database includes, as the priority, information indicating an order in which each of the plurality of records is updated (fig. 13, S33 and S34).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority selection of information based on order updated of Honda ‘994 to Kobayashi, Konno, and Honda ‘108 that way there is no need to manually adjust the local time computing information with the electronic timepiece according to the invention, the local time computing information can be easily updated, and user convenience can be improved (par. 0012).  Furthermore, Honda ‘994 discloses that it can also be used in electronic timepieces and electronic devices that do not have a reception unit for receiving satellite signals or standard time signals, but are configured to enable manually setting the positioning information or time information (par. 0317).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Konno, and Honda ‘108 as applied to claim 1 above, and further in view of Honda ‘994.  
Regarding Claim 5, Kobayashi, Konno, and Honda ‘108 do not disclose that the communication unit establishes a communication link, and the update processing unit acquires update information for updating the database via the communication link
Honda ‘994 discloses that the communication unit establishes a communication link, and the update processing unit acquires update information for updating the database via the communication link (par. 0036).
Honda ‘994 does not disclose that the communication link is with a radio station, however it does disclose that its invention would work with a reception unit for receiving standard time signals (which to a person of ordinary skill in the art would include radio signals from a radio station) (par. 0317) and therefore it would it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the communication link may be between the communication unit and a radio station as taught by the combination with Konno (col. 3 lines 61-63).
Regarding Claim 6, Honda ‘994 further discloses that the communication unit establishes a communication link, and the database is edited by the radio terminal via the communication link (par. 0190).
Honda ‘994 does not disclose that the communication link is with a radio terminal, however it does disclose that its invention would work with a reception unit for receiving standard time signals (which to a person of ordinary skill in the art would include radio signals from a radio terminal) (par. 0317) and therefore it would it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the communication link may be between the communication unit and a radio terminal as taught by the combination with Konno (col. 3 lines 61-63).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Konno, and Honda ‘108 as applied to claim 1 above, and further in view of Iida et al. (US 20150253739 A1, hereinafter “Iida”)
Regarding Claim 7, Kobayashi, Konno, and Honda ‘108 do not disclose a source display unit configured to display a source type used to correct the set time difference.  
Iida discloses a source display unit configured to display a source type used to correct the set time difference (fig. 13, airplane, 1 or 4+ satellites as source shown).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi, Konno, and Honda ‘108 to include a display dial with information such as taught by scale display unit 93 of Iida given its benefit to functionality and ease of use for the electronic timepiece, and it would further be obvious to modify such a combination to include a display for the source type status of the radio station source used by Kobayashi, Konno, and Honda ‘108 instead of or in addition to the satellite reception given the difference in source types.  
Claims 9-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Kobayashi, and further in view of Konno and Honda ‘994.   
Regarding Claim 9, Kobayashi discloses an electronic timepiece (par. 0002), comprising a communication unit [300] configured to receive identification information for identifying a radio wave (par. 0036); a storage unit [422] configured to store a database [423] having, as a record, the identification information and time difference information indicating a time difference associated with the identification information (par. 0040);  a timekeeping unit [420] in which a set time difference, that is a time difference with respect to a reference time, is set (par. 0037); a first time difference correction unit [421] configured to correct, based on the identification information received by the communication unit and the database, the set time difference to the time difference information associated with the identification information received by the communication unit (par. 0040); an operation unit [16 or 17] configured to accept user operation (par. 0031); a second time difference correction unit configured to correct the set time difference in accordance with the operation (par. 0031).  
	While Kobayashi discloses identifying information based upon a radio wave, it  does not explicitly disclose that the electronic timepiece identifies identification information for identifying a radio station from the radio station.  Nor does Kobayashi disclose an update processing unit configured to update a database by changing the time difference information associated with the identification information received by the communication unit to the set time difference corrected by a time difference correction unit.
	Konno discloses a time correcting method for a timer and portable remote telephone including a communication unit [1] configured to receive identification information for identifying a radio station from the radio station (col. 3 lines 61-63); a storage unit [2] configured to store a database having, as a record, the identification information and time difference information indicating a time difference associated with the identification information (col. 3 line 66-col. 4 line 4); a timekeeping unit in which a set time difference, that is a time difference with respect to a reference time, is se (col. 5 lines 20-27); a first time difference correction unit [1] configured to correct, based on the identification information received by the communication unit and the database, the set time difference to the time difference information associated with the identification information received by the communication unit (col. 4 lines 7-9).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobayashi in the method taught by Konno to identify identification information for identifying a radio station from the radio station given that Kobayashi discloses doing so for radio waves generally and the method of Konno in identifying radio stations would therefore fit as an implementation of Kobayashi and obvious to do so following the disclosure of Konno.  
Kobayashi and Konno do not disclose a positioning unit configured to use satellite signals received from a plurality of artificial satellites to calculate position information; and a second time difference correction unit configured to correct the set time difference to a time difference identified from the position information; and an update processing unit configured to update a database by changing the time difference information associated with the identification information received by the communication unit to the set time difference corrected by the second time difference correction unit
Honda ‘994 discloses an electronic timepiece that has a positioning unit [105] configured to use satellite signals received from a plurality of artificial satellites to calculate position information (par. 152); and a second time difference correction unit [23] configured to correct the set time difference to a time difference identified from the position information (par. 0154); and an update processing unit [25] configured to update a database [85, 86] by changing the time difference information associated with the identification information received by the communication unit to the set time difference corrected by the second time difference correction unit (par. 0190).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi and Konno to include the positioning unit, second time difference correction unit, and update processing unit of Honda ‘994 as it discloses that it can be used with a reception unit for receiving standard time signals (par. 00317) such as radio wave signals and it provides improvement so that there is no need to manually adjust the local time computing information with the electronic timepiece according to the invention, the local time computing information can be easily updated, and user convenience can be improved (par. 0012).
Regarding Claim 10, Honda ‘994 further discloses that when the identification information received by the communication unit is duplicate in the database, the time difference correction unit [22] identifies, based on predetermined priority, one of a plurality of the records having the duplicate identification information (fig. 13, S32 and S33).
Honda ‘994 does not explicitly disclose that it is the first time difference correction unit, but it would have been obvious to one having ordinary skill in the art from the disclosure of Honda ‘994 in handling priority for the second time correction unit that the same could be applied to priority for the first time correction unit.  
Regarding Claim 11, Honda ‘994 further discloses that the database has information indicating, as the priority, an order in which each of the plurality of records is updated (fig. 13, S32 and S33).
Regarding Claim 13, Honda ‘994 further discloses wherein the communication unit establishes a communication link, and the update processing unit acquires update information for updating the database via the communication link (par. 0036).
Honda ‘994 does not disclose that the communication link is with a radio station, however it does disclose that its invention would work with a reception unit for receiving standard time signals (which to a person of ordinary skill in the art would include radio signals from a radio station) (par. 0317) and therefore it would it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the communication link may be between the communication unit and a radio station as taught by the combination with Konno (col. 3 lines 61-63).
Regarding Claim 14, Honda ‘994 further discloses that the communication unit establishes a communication link, and the database is edited via the communication link (par. 0190).
Honda ‘994 does not disclose that the communication link is with a radio terminal, however it does disclose that its invention would work with a reception unit for receiving standard time signals (which to a person of ordinary skill in the art would include radio signals from a radio terminal) (par. 0317) and therefore it would it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the communication link may be between the communication unit and a radio terminal as taught by the combination with Konno (col. 3 lines 61-63).
Regarding Claim 16, Kobayashi further discloses that the database has position information associated with the identification information (par. 0040), and indicating a position of the source of the radio wave, the storage unit stores a time zone table [423] having time difference information for each of a plurality of regions (par. 0040), and the first time difference correction unit, based on the position information associated with the identification information received by the communication unit, identifies the time difference information from the time zone table, and corrects the set time difference to the time difference information identified from the time zone table (par. 0036).
As discussed with claim 1, Kobayashi does not disclose the identification information be from a radio station and therefore does not explicitly disclose that the position information is radio station position information, but it would be obvious to a person having ordinary skill in the art to use Kobayashi for radio station identification information given that it proposes receiving radio waves and Konno further discloses a method for using a similar device to identify radio stations and implement a time correction process based upon that.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Konno, and Honda ‘994 as applied to claim 10 above, and further in view of Honda ‘108.  
Regarding Claim 12, Kobayashi, Konno, and Honda ‘994 do not disclose that  the database has information indicating, as the priority, whether each of the plurality of records is updated by manual setting by the user.
Honda ‘108 further discloses that the database has, as the priority, information indicating whether each of the plurality of records is updated by manual setting by the user (fig. 6 and fig. 7, S22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide for the priority selection of Honda ‘108 with the combination of Kobayashi, Konno, and Honda ‘994 because Kobayashi already provides for a user’s manual input for time correction (par. 0031) and while Honda ‘994 provides a benefit to avoid manual setting it also states that it can be used within electronic timepieces provided only for manual setting (par. 0317) and that prior art provided for priority based on manual setting (par. 0005), so allowing for such a priority would be an obvious modification that allows a user freedom to control the updating unit if desired.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Konno, and Honda ‘994 as applied to claim 9 above, and further in view of Iida.
Regarding Claim 15, Kobayashi, Konno, and Honda ‘108 do not disclose a source display unit configured to display a source type used to correct the set time difference.  
Iida discloses a source display unit configured to display a source type used to correct the set time difference (fig. 13, airplane, 1 or 4+ satellites as source shown).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi, Konno, and Honda ‘108 to include a display dial with information such as taught by scale display unit 93 of Iida given its benefit to functionality and ease of use for the electronic timepiece and for the benefit the display dial presents in showing the satellite connection as implemented Honda ‘108 with the positioning unit.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujisawa (US 20170261944 A1) discloses an electronic timepiece that receives either satellite signals from GPS satellites or standard time signals from a transmission station, acquires time information, and corrects the time.
Ito et al. (US 8504026 B2) discloses a radio communication apparatus includes: a radio communication unit which searches a connectable radio access network to be connected to at least one radio access network and receives broadcast information of the connected radio access network, and a control unit which connects the radio access network to the first radio access network detected by the search, checks whether or not the broadcast information includes time information, and connects the radio communication unit to a second radio access network detected by the search if the broadcast information does not include the time information
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833